The Honorable Ted E. Mullenix State Representative 140 Riverside Drive Hot Springs, Arkansas 71913
Dear Representative Mullenix:
This opinion is being issued in response to your recent question regarding the election of constables. More specifically, you have presented the following question:
Should constables be elected by townships or JP districts?
It is my opinion that constables should be elected by townships.
Article 7, § 47 of the Arkansas Constitution states:
  The qualified electors of each township shall elect the constable for the term of two years. . . .
Ark. Const., art. 7, § 47.
The fact that constables are township officers is also reflected in the language of A.C.A. §§ 14-14-1205 (Compensation of township officers — including constables), 14-14-1301 ("There shall be elected in each township . . . one constable . . ."), and 16-19-305 ("If any township is divided, the constable in office at the time of the division shall continue in office and be constable of the township in which he resides.)
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh